438 So. 2d 208 (1983)
STATE of Louisiana
v.
William THOM.
No. 82-KA-1677.
Supreme Court of Louisiana.
September 16, 1983.
William J. Guste, Jr., Atty. Gen., Barbara Rutledge, Asst. Atty. Gen., John M. Mamoulides, Dist. Atty., William "Chuck" Credo, Asst. Dist. Atty., for plaintiff-appellee.
Jay C. Zainey, New Orleans, for defendant-appellant.
PER CURIAM.
Defendant William Thom was charged by grand jury indictment with second-degree murder in violation of La.R.S. 14:30.1. After waiving a jury, he was tried by the court alone on February 18, 1981, and found guilty as charged. On May 13, 1981, the trial judge sentenced him to the mandatory term of life imprisonment at hard labor. Defendant then appealed his conviction and sentence to this Court, but died with the appeal still pending. The prosecution in these proceedings is therefore abated. State v. Clayton, 427 So. 2d 827 (La.1982); State v. Hamilton, 370 So. 2d 874 (La.1979); State v. Ferina, 351 So. 2d 1200 (La.1977); State v. Morris, 328 So. 2d 65 (La.1976). Accordingly, the appeal is dismissed, the judgment of conviction is vacated, and the case is remanded to the district court with instructions to dismiss the indictment.
APPEAL DISMISSED; CONVICTION VACATED; CASE REMANDED.